Reissue
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Double Patenting Rejection
The terminal disclaimer filed on 2/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,267,773 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-39 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach or reasonably suggest the claimed broadhead of Claims 1, 12 and 19 including in particular the deployment slider with laterally extending impact arm and its relative movement upon impact to force at least one blade to rotate outward, in combination with the other claimed elements, or the impact arm extending laterally in front of the forward edge of a blade (Claim 19); or the broadhead of Claim 20, including in particular the retaining element arranged on the broadhead body forward of the blade assembly, with the retaining element having a body and at least one extending impact arm, with the impact arm engageable with the at .  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey R. Jastrzab whose telephone number is (571)272-4947.  The examiner can normally be reached on 7:00a-5:00p M-R.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gay A. Spahn can be reached 571-272-7731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey R. Jastrzab/
Primary Examiner
Central Reexamination Unit
Art Unit 3993


  Conferees:  /BMF/ and /GAS/